Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somasandharam (US 2018/0288006) in view of Thompson (US 2004/0215693)


Regarding Claim 1,

Somasandharam (US 2018/0288006) teaches an authentication server connected to a client device via a network, the authentication server comprising: 
a storage that stores a database comprising: a piece of user information of a user of the client device (Paragraph [0019, 0026] teaches a storage that stores supplicant identifiers); 
and a piece of authentication information for the user to log into the client device or a predetermined server on the network via the client device (Paragraph [0033] teaches the challenge message sent to the user includes a request for credentials and type of authentication that will be used)
and a processor that, once the power source starts to supply the power to the authentication server, transmits to the client device the piece of authentication information corresponding to the piece of user information before the authentication server is shut down (Figure 5, 502, 598, teaches power is resumed)(Figure 5, 520, 525, 530, teaches transmitting to the client device a challenge request).

Thompson (US 2004/0215693) teaches an uninterruptible power supply (UPS) that supplies power to the authentication server upon interruption of a main power supply (Paragraph [0020] teaches UPS directory server provides authentication procedures)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Somasandharam with the UPS that supplies power to the authentication server upon interruption of a main power supply as taught by Thompson and the results would be predictable (i.e. a UPS would protect the authentication server of Somasandharam)



Regarding Claim 6,

Somasandharam and Thompson teaches the authentication server according to claim 1. Somasandharam teaches wherein the client device is a security door, a Multifunction Peripheral (MFP), a cellular phone, or a personal computer (PC) (Paragraph [0016]), but does not explicitly teach the predetermined server is a cloud server.
The Examiner takes Official notice that cloud servers are well known and it would have been obvious to one of ordinary skill to modify the server to be a cloud server and the results would be predictable.


Regarding Claims 7, 12

Claims 7, 12 are similar in scope to Claims 1, 6 and are rejected for a similar rationale.

Regarding Claim 13, 18,

Claims 13, 18 are similar in scope to Claims 1, 6 and are rejected for a similar rationale.



Claim 2-4, 8-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somasandharam (US 2018/0288006) in view of Thompson (US 2004/0215693) in view of Togashi (US 2007/0210650)

Regarding Claim 2,

Somasandharam and Thompson teaches the authentication server according to claim 1, but does not explicitly teach wherein the processor: calculates a remaining time of power supply from the UPS, calculates a required time for preparation of shutdown of the authentication server, determines whether the remaining time is less than the required time, and upon determining that the remaining time is less than the required time, prohibits the piece of authentication information from being transmitted to the client device.
Togashi (US 2007/0210650) teaches calculates a remaining time of power supply from the UPS, calculates a required time for preparation of shutdown of the server (Figure 5, countdown time), determines whether the remaining time is less than the required time, and upon determining that the remaining time is less than the required time, prohibits activities (Figure 5, termination processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thompson and Somasandharam to calculate a remaining time of power supply and if the time is less than the required time prohibiting
the piece of authentication information from being transmitted to the client device.
The motivation is so the server can finish shutdown processing normally (Togashi (Paragraph [0010])

Regarding Claim 3,

Somasandharam and Thompson and Togashi teaches the authentication server according to claim 2. Somasandharam teaches wherein the authentication server is connected to a plurality of client devices, the database further comprises: 
a plurality of pieces of user information of users of the client devices; and a plurality of pieces of authentication information for the users to log into the client devices or the predetermined server (Paragraph [0019, 0026] teaches a storage that stores supplicant identifiers)(Paragraph [0033]), and the processor: determines whether a number of the users is equal to or larger than a predetermined number based on the plurality of pieces of user information, and upon determining that the number of the users is equal to or larger than the predetermined number, prohibits the plurality of pieces of authentication information from being transmitted to the client devices (Paragraph [0026] teaches throttling the messages if the authentication server is overloaded) 

Regarding Claim 4,

Somasandharam and Thompson and Togashi teaches the authentication server according to claim 2. Somasandharam teaches wherein the authentication server is connected to a plurality of client devices corresponding to a first piece of user information, and the database further comprises: the first piece of user information; and a plurality of pieces of authentication information for the user to log into the client devices or the predetermined server (Paragraph [0019, 0026] teaches a storage that stores supplicant identifiers)(Paragraph [0033]),, and the processor: determines whether a number of the client devices is equal to or larger than a predetermined number based on the first piece of user information, and upon determining that the number of the client devices is equal to or larger than the predetermined number, prohibits the plurality of pieces of authentication information from being transmitted to the client devices (Paragraph [0026] teaches throttling the messages if the authentication server is overloaded) 


Regarding Claims 8-10,

Claims 8-10 are similar in scope to Claims 2-4 and are rejected for a similar rationale.

Regarding Claims 14-16,

Claims 14-16 are similar in scope to Claims 2-4 and are rejected for a similar rationale.



Allowable Subject Matter
Claim 5, 11, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439